Name: Commission Regulation (EC) No 2107/94 of 26 August 1994 suspending advance fixing of the export refunds for certain products processed from cereals
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 8 . 94 Official Journal of the European Communities No L 223/ 13 COMMISSION REGULATION (EC) No 2107/94 of 26 August 1994 suspending advance fixing of the export refunds for certain products processed from cereals Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1866/94 (2), and in particular the first subparagraph of Article 13 (7) thereof, Whereas Article 13 (7) of Regulation (EEC) No 1766/92 provides that the provisions concerning advance fixing of the refund may be suspended if the market situation shows that the application of these provisions is causing or is likely to cause difficulties ; Whereas there is a danger that, if arrangements are adhered to, refunds could be fixed in advance in the short term for quantities considerably in excess of the quanti ­ ties which might be expected under more normal condi ­ tions ; Whereas the above situation requires that application of the provisions concerning advance fixing of refunds for the product concerned be temporarily suspended ; Article 1 Advance fixing of the export refund for products listed in the Annex is suspended from 1 to 30 September 1994 inclusive. Article 2 This Regulation shall enter into force on 1 September 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 August 1994. For the Commission RenÃ © STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 2) OJ No L 197, 30. 7. 1994, p. 1 . No L 223/14 Official Journal of the European Communities 27. 8 . 94 ANNEX to the Commission Regulation of 26 August 1994 suspending advance fixing of the export refunds for certain products processed from cereals CN code Description The following products processed from cereals : 1702 30 1 } Glucose and glucose syrup1702 40 J * 1 V 1702 90 Other, including invert sugar 2106 90 Food preparations not elsewhere specified or included